Case 1:19-cr-10080-NMG Document 1087-7 Filed 04/17/20 Page 1 of 5




           EXHIBIT G
               Case 1:19-cr-10080-NMG Document 1087-7 Filed 04/17/20 Page 2 of 5


FD-941 (2-26-0 I)




                     CONSENT TO SEARCH COMPUTER(S)
                               ,,,-
                    I,   ---~L-~/_
                                 Y__________________
                                   l                 , have                                       been asked by Special Agents of the

       Federal Bureau of Investigation (FBI) to permit a compete search by the FBI or its designees of any and all computers,

       any electronic and/or optical data storage and/or retriev.al system or medium , and any related computer peripherals,

       described below:




       Storage or Retrieval Media, Computer Peripherals




       and located at         jd(l(({o±t                                             Inn         t'M;l~,                 which I own, possess,

       control, and/or have access to, for any evidence ofa crnme or other violation of the law. The required passwords, logins,

       and/or specific directions for computer entry are as fo llows:      _                 qE--.._J_,g'~-----------------
                    I have been advised of my right to refuse to consent to this search, and I give permission for this search, freely

       and voluntarily, and not as the result of threats or promises of any kind.

                    1 authorize those Agents to take any evidenc discovered during this search, together with the medium in/on which

       it is stored, and any associated data, hardware, software and computer peripherals.


                                                                               ~~
       Date                                                                 Signature



       Date                                                                 Signature of Witness


                                                                            Printed Full Name of Witness


                                                                            Location




                                                                                                                    SINGER-VOL016-005188
    Case 1:19-cr-10080-NMG Document 1087-7 Filed 04/17/20 Page 3 of 5




         This is to certify that on      ~N__,.__,.ow_........_._..)/'y\,_._..__,,,~'---='""---\-1-j11--~-=----'---"-{)_\_...&'_ __   at   __,,.~'-'·,~\]~Ov~rn____.__
Special Agents of the Federal Bureau of investigation, U.S. Department of Justice, conducted a complete search of any

and all computers, any electronic and/or optical data storage and/or retrieval system, and any related computer peripherals.
                          II'\~ j   ph..1Nut...-1 p\ \U
         I certify that   RlhiAB    was removed from my custody by those Agents.



                                                                                 (Signed)


Witnessed:
                                                                                               Special Agent
                                                                                               Federal Bureau of Investigation
                                                                                               U.S. Department of Justice




                                                                                               Federal Bureau of Investigation
                                                                                               U.S. Department of Justice




                                                                                                                                      SINGER-VOL016-005189
              Case 1:19-cr-10080-NMG Document 1087-7 Filed 04/17/20 Page 4 of 5


                                                  G::ll U.S. ~PO: 2016-395-373   -   -   -- -   -   -     -   -- -- -       -   -   -   -   ~



F.D-597 (Rev. 4-13-2015)                                                                                Page --"--of    r
                                  UNITED STATES DEPARTMENT OF JUSTICE
                                        FEDERAL BUREAU OF INVESTIGATION
                                                 Rectipt for Property

Case ID:
           On(date)        l1 j 1 j 20 l&            .    item (s) listed below were:
                                                         D    9l11ected/Seized
                                                         ~Received From


                    s\~
                                                         B    RetumedTo
                                                              Released To

(Name)     ~-~CJ.
              --:1~Y--'-'--------=-~-----------------~~
(Street Address)           Ma cr't'o++- & s z'd Qn cg,_-<"---'l;.._Y2-J.-!-n-L-_                _ _ _ _ __ _
(City)   C,M_UJ-.e_q ;              .AA ,q




                                                                 Received From:


                                                                                                    SINGER-VOL016-005190
              Case 1:19-cr-10080-NMG Document 1087-7 Filed 04/17/20 Page 5 of 5


                                        - -- -       -   -    G:l}' U.S_:_?PO: 2016-395-373       -     -        -   -   -      -   -          -   -- -   -       -   -   -   -




 FD-597 (Rev. 4-13-20l5)
                                                                                                                                        Page   ~L=-- of       l
                                      UNITED STATES DEPARTMENT OF JUSTICE
                                                   FEDERAL BUREAU OF INVESTIGATION
                                                             Receipt for Property

CaseID:

          on (date)        I   d   1 J .:L.o   18                    item (s) listed below were:
                                                                    D Collected/Seized
                                                                    D Received From
                                                                    rg...-iretumed To
                                                                    D Released To

                                                                                              \ 0 VJ




Received By:
                                     (Signature}
                                                                              RecelvedF~ ~                                          (Signature)

                               hf!                                           » ..:.."...-1   J'1....... rm1...       l   /'I   ~ J A .A\ ~ ~ 1-h
                                                                                                                                     SINGER-VOL016-005191
